DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received January 19, 2022.  Claims 1-4, 6, and 9 were amended.  Claims 1-12 are pending.
The amendments to the drawings and to the specification received January 19, 2022 are acknowledged.  The previous objections to the drawings and to the specification are withdrawn.
The objection to claim 1 set forth in the last office action (mailed August 26, 2021) is withdrawn due to the amendment received January 19, 2022.
The rejection of claims 9 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention set forth in the August 26, 2021 office action is withdrawn due to the amendment received January 19, 2022.
The rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274) in view of Fukuoka et al. (US 2002/0048688 A1) is withdrawn due to the amendment received January 19, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US 2015/0236274 A1) in view of Kim et al. (US 2014/0027723 A1).
Regarding the instant formula (1) material, Hatakeyama et al. teaches polycyclic aromatic compounds for an organic electroluminescent element (see abstract).  The polycyclic aromatic compound general formula (1) is the following (see Hatakeyama par. 13-23), which corresponds to instant formula (1) compounds:

    PNG
    media_image1.png
    152
    222
    media_image1.png
    Greyscale
.
More specifically, Hatakeyama formula (1) may be the following Hatakeyama formula (2):

    PNG
    media_image2.png
    186
    240
    media_image2.png
    Greyscale
(see par. 24)
where Y1 may include boron (see par. 26) and X1 or X2 may include O or N-R (see par. 27).  Each R1 to R11 may represent hydrogen, aryl, or diarylamino (see oar, 29).  The compound 1-401 is the same as instant compounds 1-2619 and 1-2621 if unsubstituted; however, the reference clearly further teaches substitution by alkyl groups may be present (see Hatakeyama par. 25, 29) per instant compounds of instant claim 8.  Paragraph expressly defines “alkyl” as 

    PNG
    media_image3.png
    173
    254
    media_image3.png
    Greyscale

Again, the reference further teaches substitution by alkyl groups such as tert-butyl may be present (see Hatakeyama par. 25, 29, 65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds according to Hatakeyma formula (1) and to have arrived at compounds the same as claimed formula (1) compounds of the instant claims, because Hatakeyama defines formula (1) to include the groups necessary to arrive at compounds the same as claimed.  One would expect to achieve functional boron-containing derivatives of formula (1) within the disclosure of Hatakeyama for an operational light emitting device with a predictable result and a reasonable expectation of success.
The Hatakeyama formula (1) material may be used in a light emitting layer (see Hatakeyama par. 118-119).  Host material may include anthracene derivatives (see Hatakeyama par. 120) used in combination with formula (1) compounds, although Hatakeyama et al. appears silent with respect to teaching specific anthracene derivatives of instant formulae (2A) or (2B).  In analogous art, Kim et al. teaches anthracene derivatives as part of a light emitting layer of an organic electroluminescent device (see  Kim par. 11, formula 1):

    PNG
    media_image4.png
    200
    392
    media_image4.png
    Greyscale
.
Kim Ar1 and Ar2 may be C6-C60 aryl group, which includes phenyl (see Kim par. 14) and R1 may include C6-C60 aryl group, which includes phenyl (see par. 13). Variables a and b may be selected as 1 (see par. 15).  Where Ar1, Ar2, R1 are selected as phenyl and a and b are 1, the derivative may be the same as instant compound “2A-241” of instant claim 4.  The Kim anthracene derivatives are materials for an emitting layer (see Kim claims 14 and 15 on page 83).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected an anthracene derivative as taught by Kim as light emitting layer material for a device according to Hatakeyama et al., because one would expect the compound(s) as taught by Kim to be similarly functional as light emitting layer material in the Hatakeyama et al. device as Hatakeyama et al. states anthracene derivatives are suitable as host material for a light emitting layer.  One would expect to achieve an operational device comprising the known, functional materials according to Hatakeyama and Kim with a predictable result and a reasonable expectation of success.
Regarding claim 9, the functional layers of an organic light emitting device are taught by Hatakeyama et al. (see par. 262) and Hatakeyama et al. teaches electron transporting material may include at least compounds with a pyridine group (see par. 206-207).
Regarding claim 10, Hatakeyama teaches a lithium complex may be included in an electron transport or injection layer (see par. 206, 211).
.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection.
Further, it is noted that where a claimed improvement of a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Accordingly, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Optical Materials, Vol. 46, August 2015, pages 247-253 teaches carbazole, dibenzofuran, and dibenzothiophene containing anthracene derivatives for a light emitting device (see page 249, Scheme 1).  The reference is considered relevant to the art of the endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786